Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US Pub 2012/0312126 A1) in view of Brodt (USP 9,327,291 B1).
Regarding claim 1, Yamaguchi discloses an apparatus for carrying out size reduction of battery materials under immersion conditions, the apparatus comprising: a) a housing (element 17) having a battery inlet through which battery materials can be 
Regarding claim 8, Yamaguchi, discloses the immersion liquid is basic and at least electrically conductive (paragraph 0030).
Regarding claim 9, Yamaguchi discloses all the limitations of the claim, but Yamaguchi doesn’t disclose the immersion liquid reacts with hydrogen fluoride produced via the liberation of the electrolyte materials during the size reduction, whereby the evolution of hydrogen fluoride during the size reduction is inhibited. Brodt teaches the immersion liquid reacts with hydrogen fluoride produced via the liberation of the electrolyte materials during the size reduction, whereby the evolution of hydrogen fluoride during the size reduction is inhibited (see Fig. 1; elements 140B, D…N) for the purpose of further reducing the separable materials (col. 2, lines 35-39).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Yamaguchi to having multiple comminuting devices, as taught by Brodt, for the purpose of further reducing the separable materials.
Regarding claim 10, Yamaguchi discloses the immersion liquid within the housing is at an operating temperature that is less than 70 degrees Celsius to inhibit chemical reactions between the electrolyte materials and the immersion liquid (paragraph 0052).
Regarding claim 11, Yamaguchi discloses the operating temperature is less than 60 degrees Celsius (paragraph 0052).
Regarding claim 12, Yamaguchi discloses the immersion liquid comprises at least one of water and an aqueous solution (paragraph 0027).
Regarding claim 13, Yamaguchi discloses the immersion liquid has a pH that is greater than or equal to 8 (paragraph 0021).
Regarding claim 15, Yamaguchi discloses dust particles that are liberated from the battery materials by the comminuting apparatus during the size reduction are 
Regarding claim 16, Brodt further teaches the comminuting apparatus comprises at least a first comminuting device that is submerged in the immersion liquid to receive the battery materials (see Fig. 1; elements 140 and col. 3, lines 49-58) for the purpose of separating sinking value items from non-value floating items after a comminuting process.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Yamaguchi’s shredder to completely submerged, as taught by Kakuta, for the purpose of separating sinking value items from non-value floating items after a comminuting process.
Regarding claim 18, Yamaguchi discloses all the limitations of the claim, but Yamaguchi does not disclose the comminuting apparatus further comprises a second comminuting device submerged within immersion liquid and being disposed downstream from the first comminuting device to receive the reduced-size battery material exiting the first comminuting device and being configured to cause a second size reduction of the battery materials to form further reduced-size battery material and to liberate further electrolyte materials from within the battery materials that are included in the sized-reduced feed stream, and wherein the second comminuting device is at a lower elevation than the first comminuting device, whereby the electrolyte materials and the reduced-size battery material that are entrained within the immersion liquid when exiting the first comminuting device flow into the second comminuting device.  Brodt teaches the comminuting apparatus further comprises a second comminuting device submerged within immersion liquid and being disposed downstream from the first 
Regarding claim 19, Yamaguchi discloses the battery materials comprise rechargeable lithium-ion batteries (paragraph 0020).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi/Brodt in view of Kakuta (USP 8,858,677 B2).
Regarding claim 17, Yamaguchi/Brodt all the limitations of the claim, but Yamaguchi/Brodt does not disclose the first comminuting device comprises a shredder that is configured to cause size reduction of the battery materials by at least one of compression and shearing as an obvious variation in the comminuting device.  Kakuta teaches the first comminuting device comprises a shredder that is configured to cause size reduction of the battery materials by at least one of compression and shearing as an obvious variation in the comminuting device (col. 9, lines 40-45).  Therefore, it would .

Allowable Subject Matter
Claims 2-7, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses a process for recovering component materials from lithium battery materials. The closest prior art of Yamaguchi does not disclose or make obvious he first separator configured to separate the sized-reduced feed stream into at least: a) a black mass solid product stream comprising the black mass material and a retained portion of the immersion liquid having entrained electrolyte materials; and b) a first filtrate stream comprising a second portion of the immersion liquid having entrained electrolyte materials in conjunction with the other structures in claim 2.
24.    The closest prior art discloses a process for recovering component materials from lithium battery materials. The closest prior art does not disclose or make obvious an immersion liquid comprises a salt that comprises at least one of sodium hydroxide and calcium hydroxide in conjunction with the other structures in claims 14 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant's arguments filed 5/28/2021 have been fully considered but they are not persuasive. 
Double Patenting
Regarding the Double Patenting rejection, the rejection has been withdrawn due to timely filed Terminal Disclaimer.
Rejection under USC 102
Regarding rejection under USC 102, the rejection has been withdrawn due to Applicant’s arguments.
Rejection under USC 103
Regarding rejection under USC 103, see new rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655